The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Keefe et al.
	The instant claim is in product by process format.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Please note MPEP 2113, which addresses the appropriateness of a rejection under 35 USC 102/103 for product by process claims.
	With this in mind, the Examiner notes that the claimed alkoxysilane polymer is isocyanate and/or isothiocyanate free and has a formula in which the alkoxysilane groups are attached to the polymer backbone via a urethane bond.  This can be seen from the specification, page 44, lines 10 to 15.  Note that the backbone in claim 16 can 
	O’Keefe et al. teach silylated polyurethane resins that are free from unreacted residual isocyanate.  See paragraph 1.  The resins are prepared by reacting a hydroxy terminated polymer with an isocyanate silane.  See paragraph 15 and on as well as paragraph 24 and on.  Paragraph 32 and on refer to the presence of an isocyanate reactive scavenging agent while paragraph 36 refers to the absence of any residual NCO.  
	As such O’Keefe et al. teach an alkoxysilane polymer is isocyanate and/or isothiocyanate free and has a formula in which the alkoxysilane groups are attached to the polymer backbone via a urethane bond.  While it is made by a different process the resulting polymer appears to be the same as that claimed.

 Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Keefe et al.
	The instant claim is in product by process format.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Please note MPEP 2113, which addresses the appropriateness of a rejection under 35 USC 102/103 for product by process claims.

	Ou et al. teach silylated polyurethane resins that are free from unreacted residual isocyanate.  Compare the polymer in Figure 3 with that on page 44 of the specification.  The resin is prepared by reacting a hydroxy terminated polymer with an isocyanate silane.  Particularly see Example 12 in paragraph 78 which prepares this polymer and noted that the band associated with an isocyanate group has disappeared.  This indicates that the polymer is free of isocyanate groups.  
	As such Ou et al. teach an alkoxysilane polymer is isocyanate and/or isothiocyanate free and has a formula in which the alkoxysilane groups are attached to the polymer backbone via a urethane bond.  While it is made by a different process the resulting polymer appears to be the same as that claimed.

Claims 13 to 15 are allowed.  This is consistent with that noted in the office action dated 2/4/21 in which the Examiner noted the lack of any teaching or suggestion of a reaction between a polymer having a terminal carbonate, thiocarbonate, carbamate or thiocarbamate groups with an aminosilane or an amine and epoxy silane to form a silylated polymer.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/30/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765